Title: From John Oliveira Fernandes to Thomas Newton, 23 June 1808
From: Fernandes, John Oliveira
To: Newton, Thomas



June 22d 1808

Dr. Fernandes’s best respects to Tho. Newton Esqr. & notwithstanding it to be a matter of commercial Sly to Let him know—and it without any sort of doubt that the Osage arrived at Falmouth from L’Orient in five days—having Passengers, on her board Mr. Nourse, & Mr. Louis—who arrived at London on the 2d. May & waited immediately on Mr Pinkney.
The Osage was detained at L’Orient 5 weeks on account of having been boarded by a British Privateer. Mr. Nourse was not allowed to Land—but after the representation of the bad state of his health, was permitted to land—but not to go to Paris, or even pass beyond L’Orient.
The Capt. Stated in d that, in a Newspaper he gave to a Capt. of a British Man of war—it was stated "Mr Armstrong had left Paris."
This last circumstance I dont affirm but the above is thetruth.
Yours
Jno. Fernandes
Wednesday—22d. June
Dr. Fernandes has permitted me to make this communication to you.

T. Newton

